UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
xX

 

CRAIG MOSKOWITZ and BARBARA MOSKOWITZ,
each on their own behalf, and as parents on behalf of their Case No. 20-cv-1659
minor child, $.M.,
Plaintiffs,
-against-

GREAT NECK UNION FREE SCHOOL DISTRICT,

THE BOARD OF EDUCATION OF THE GREAT NECK
UNION FREE SCHOOL DISTRICT, DANA SLACKMAN,
DR. GABRIELLA DUKE, KATE MUGNO, ROBIN
TRICHON, DR. ANTHONY IACOVELLIL LUCIANA
BRADLEY, and SARA GOLDBERG, each Individually,
and in their respective official capacities,

Defendants.

 

REPLY MEMORANDUM OF LAW IN SUPPORT OF
DEFENDANT
DANA SLACKMAN’S
MOTION TO DISMISS.

Submitted by

MAUREEN CASEY (6496)

AHMUTY, DEMERS & McMANUS, ESQS.
Attorneys for Defendant

DANA SLACKMAN

200 I.U. Willets Road

Albertson, NY 11507

(516) 535-2417

Our File No.: MIG 040820 MC
Table of Contents

Page #s
Table of Authorities .................. ccc cce cece cece cere eee ne ence enee en et ene een sense ne eees il
I. Preliminary Statement in Reply........... ccc ccc ee cece eee eee cent en ences 1
I. ALOUMEN. 2. cece cece cence nnn EEE EEE EEE EE EEE EEE EE EEE 1
1. Plaintiffs failed to demonstrate that Dana Slackman had any
involvement with any of the alleged pre-April 1, 2019 events ..... 1
2. Plaintiffs do not refute that Dana Slackman was an independent
contractor and not an employee of the School District. ............ 2
3. Plaintiffs concede that Dana Slackman may not be held liable
under the ADA or Section 504 2.0.0... c cece cece eee ee ene ees 2
4, Dana Slackman did not create a hostile educational environment... 4
5. Dana Slackman was not a state actOr 2.0.0... . ccc cece e cece ee ences 4
6. Plaintiffs have not established a Fourth Amendment violation .... 6
7. Plaintiffs do not even argue that their Procedural and Substantive
Due Process claims are substantiated against Dana Slackman ...... 7
8. Plaintiffs do not refute that Dana Slackman violated plaintiffs’
rights to equal protection under the law ..............ccce cesses ee ee ees 9
9. Dana Slackman is entitled to qualified immunity...............0...06 8
10. State tort law claims should be dismissed ..............:.00eseeeeeeeee es 9
a. False imprisonment ............. 6c cece cece eee ee eee ee eee ee en ees 9
b. Intentional infliction of emotional distress................... 9
c. Negligent infliction of emotional distress ..................4. 9
d. ASSQUIt oo. ccc cece ence nee e eae rece eee ene eens tees ee enne eens 9
€. Punitive damages .............ceece cence ects teense eeeeeenenens 10
1 6 0 PR ©0056 1015 (0) « nn 10
Table of Authorities

Page #s
City & Cty of San Francisco, 135 S. Ct. 1765, 1774 (2015)... eee eeeee eee 8
EC v. County of Suffolk, 882 F. Supp 2d 323, 349 ~ 350 ....cccceeeeeeteneneenenees 7
Hogan v. Lewis Cty., 2018 U.S. Dist. LEXIS 167064 (N.D.N.Y. 2018) ........+-. 10
Lowrance v. Achtyl, 20 F.3d 529, 537 (2d Cir. 1994) .....cccecseceeeere eee ne ence eenes 7
M. v. Stamford Bd. of Educ., 2008 U.S. Dist. LEXIS 51933 at *23
(D. Conn. July 7, 2008) 0... ccc cece een ener eee renee eter eee n nent eee ees 4
Masciotta v. Clarkstown Cent. Sch. Dist. 136 F. Supp. 3d 527, 536
(S.D.N.Y. 2015) cecececcee cece eee ee ene eee eee n nee rE nee EEE EEE E Ea aE 8
Rodriguez v. Winski, 973 F. Supp.2d 411, 422 (S.D.N.Y. 2013) 0... eee 5
Spring v. Allegheny-Limestone Cent. Sch. Dist., 217 U.S. Dist.
LEXIS 209250 *30 ...ccccccceccee ee eee eee eee n beeen nen EERE EEE EEE EEE EE eH EE 9
Tuff v. Village of Yorkville Police Dept., 217 U.S. Dist. LEXIS 12148 *10...... 3
Wong v. Yoo, 649 F, Supp.2d 34, 55 — 56 (E.D.N.Y., 2009) «20... eeee see ee sees 4

il
Preliminary Statement in Reply

Defendant, Dana Slackman respectfully submits this memorandum of Law in reply to plaintiffs’
opposition and in further support of the motion to dismiss. Plaintiffs’ counsel decided
unilaterally to file one brief in response to both Dana Slackman’s motion to dismiss and the
School District defendants’ motion to dismiss because it would be easier for her. Plaintiffs
devote 32 pages to argue their position in opposition to the motion to dismiss, however, it takes
19 pages into the argument before Dana Slackman’s name is mentioned for the first time.
Plaintiffs’ opposition contains scant reference to Dana Slackman and it is abundantly clear that
plaintiffs have failed to demonstrate a plausible basis to defeat the motion to dismiss.
Argument

1. Plaintiffs failed to demonstrate that Dana Slackman had any involvement
with any of the alleged pre-April 19, 2019 events

It is unrefuted that Dana Slackman was not involved with plaintiffs prior to April 1, 2019.
Plaintiffs’ statement of facts regarding the allegations of bullying that predated April 1, 2019
contain no reference to Dana Slackman nor do the facts indicate that any complaints were report
to her. There is no specific mention that she received such complaints nor is there any mention
that she specifically was unresponsive to these alleged complaints. This is consistent with the
allegations in the complaint. Plaintiffs merely argue that they are entitled to discovery to ferret
out whether Dana Slackman was involved in prior to the April 1, 2019 event. (Plaintiffs’
Memorandum of Law, XI, pg. 45) That is insufficient to overcome a motion to dismiss.
Plaintiffs’ claim harassment and bullying by classmates and that this alleged behavior was
condoned by the defendants. Collectively referring to all the defendants and combining

opposition to both Dana Slack’s and the School District defendants’ motions is at best a veiled
attempt to prejudice the Court’s view of Dana Slackman. The Court should not countenance this
and further, absent any specific mention of Dana Slackman, all the pre-April 1, 2019 allegations
should be dismissed.

2. Plaintiffs do not refute that Dana Slackman was not an independent
contractor and not an employee of the School District

Plaintiffs do not argue that the Outside Service Agreement entered into between Dana Slackman
and the Great Union Free School District (see Exhibit “B” to original motion) should not be
considered by this Court. Clearly plaintiffs must have had some basis or information upon which
they relied to allege that Dana Slackman was an independent contractor. (Complaint, para. 20)
Having portrayed Dana Slackman’s relationship to the School District in a misleading fashion
(i.e.: employee/independent contractor) this agreement is integral to clarify her relationship with
the School District and it is appropriate for the Court to consider it. This is particularly true
where there are constitutional claims requiring a determination of whether Dana Slackman was a
state actor. Nor do plaintiffs argue that the agreement is unauthentic or otherwise suspect.

There is no alternative interpretation of the Outside Service Agreement, as it clearly states that
Dana Slackman was engaged “as an Independent Contractor”. (See Exhibit “B” to the original
motion)

3. Plaintiffs concede that dana Slackman may not be held liable under the ADA
or Section 504

It is readily apparent that plaintiffs’ arguments regarding: 1) exhaustion of ADA/504 claims
(Plaintiffs’ Memorandum of Law, I, pgs. 13 to 18); 2) establishing a sufficient factual basis for
the ADA/504 claims (Plaintiffs’ Memorandum of Law, I, pgs. 18 to 19); and 3) sufficient

Pleading of ADA/504 claims (Plaintiffs’ Memorandum of Law, III, pgs. 27 to 28) bear
absolutely no relation to Dana Slackman and require dismissal. Indeed, plaintiffs concede, albeit
in a footnote (Plaintiffs’ Memorandum of Law, II, page 18) that “ their ADA and Section 504
claims against individual defendants in their individual capacities... must be dismissed.”
Therefore, plaintiffs do not refute that the first four causes of action against Dana Slackman must
be dismissed.

Furthermore, although plaintiffs brought suit against Dana Slackman in her individual and
official capacity, there is nothing in plaintiff’s memorandum of law to substantiate that she had
any official capacity with the School District. That is because as an independent contractor Dana
Slackman did not have an official role as the term is intended with the School District. An
official capacity suit is merely an alternative means to a lawsuit against the responsible entity.
Tuff v. Village of Yorkville Police Dept., 217 U.S. Dist. LEXIS 12148 *10 Here, the infant
plaintiff was within the custody and control of the School District on April 1, 2019. To the
extent that there was any wrongdoing, which is neither suggested nor alleged by Dana Slackman,
the School District is essentially the responsible entity and accordingly any claim against Dana
Slackman in her “official capacity” should be dismissed.

Plaintiffs’ opposition to the argument against retaliation under the ADA and Section 504
likewise makes no specific mention that it was Dana Slackman who allegedly banned the
plaintiff parents for complaining about the harassment and bullying of their child. It is self —
evident that an independent contractor, hired to provide behavior consultation services lacked the
capacity and ability to ban any parent from school property. For this reason alone, the Third and

Fourth causes of action must be dismissed.
4. Dana Slackman did not create a hostile educational environment
The complaint is completely devoid of any allegation or assertion that Dana Slackman denied
plaintiffs the ability to engage in a fulsome educational and school experience.
Plaintiffs argue that the cause of action for creating a hostile learning environment requires
pleading requirements regarding the extent or severity of the harassment and that there was both
actual knowledge of the harassment and deliberate indifference by the funding recipient.
(Plaintiffs’ Memorandum of Law, IV, pg. 28) “a recipient of federal funds under Title [X may be
held liable for discrimination...” ” M. v. Stamford Bd. of Educ., 2008 U.S. Dist. LEXIS 51933 at
*23 (D. Conn. July 7, 2008) Dana Slackman was not a recipient of federal funds nor do plaintiffs
claim that to be the case. “Further, liability can only be found in ‘circumstances wherein the
[funding] recipient exercises substantial control over both the harasser and the context in which
the known harassment occurs.” Jd.
The complaint does not plausibly assert that Dana Slackman had any such control. The cause of
action for hostile learning environment (Fifth cause of action) must be dismissed.

5. Dana Slackman was not a state actor
Plaintiffs admit that Dana Slackman was a private actor. (Plaintiffs’ Memorandum of Law, V,
page 31) A scant nine (9) lines are devoted to Dana Slackman being deemed a state actor for
constitutional liability. (Plaintiffs’ Memorandum of Law, XI, G. Page 44) Plaintiffs argue that
Dana Slackman, an independent contractor, transformed herself into a state actor by virtue of
joint action. However, “to establish joint action, a plaintiff must show private citizen and the
state officials shared a common unlawful goal; the true state actor and the jointly acting private
party must agree to deprive the plaintiff of rights guaranteed by federal law. Wong v. Yoo, 649 I’.

Supp. 2d 34, 55 — 56 (E.D.N.Y., 2009)
Here, there is no argument that there was any agreement of any kind between Dana Slackman
and any School District employee to deprive the infant plaintiff of any civil right guaranteed
under the federal law. Further, it cannot legitimately be argued that there was a common
unlawful goal between School District employees and Dana Slackman. Plaintiffs admit that
“(djuring the 2018 — 2019 school year, S.M.’s behavior continued to worsen, which greatly
interrupted his education due to emotional and behavioral dysregulation and hyperactivity.”
(Complaint, para. 41) It is therefore evident that in the face of the deteriorating behavior of this
student that the goal was neither unlawful nor improper but rather the goal was to protect him
from injuring himself and others when his behavior, including fleeing the classroom poses a
danger to himself and others.

The facts presented here invite a comparison to Dana Slackman acting as a Good Samaritan
however that does not render her to be a state actor absent the common goal and agreement to
deprive plaintiffs of their constitutional rights.

“The touchstone of joint action is often a ‘plan, prearrangement, conspiracy, custom or policy
shared by the private actor and the police. “ Rodriguez v. Winski, 973 F. Supp. 2d 411, 422
(S.D.N.Y. 2013) No policy or plan has been articulated by plaintiffs that led to the restraint of
plaintiff. Nor is there even a shred of evidence that Dana Slackman and the School District
defendants conspired together in an effort to deprive plaintiff of his constitutional rights. The
facts as alleged demonstrate that when presented with an 11-year-old student out of control it is
clear that appropriate action needs to be taken. That in and of itself does not establish that there

was a prearranged plan nor conspiracy to deprive plaintiff of his rights. There is no allegation
that Dana Slackman conspired with the School District defendants or that they shared any
common unlawful goal. Therefore, plaintiffs have failed to establish that Dana Slackman was a
state actor sufficient to impose constitutional liability.

6. Plaintiffs have not established a Fourth Amendment violation
Plaintiffs’ Fourth Amendment claim must be dismissed since such a claim is governed by a
reasonable standard within the context of the attendant responsibilities and goals of the public
school. While it is not conceded that this standard or the Fourth Amendment claim has any
viability against Dana Slackman it bears examination. Simply put, schools stand in the shoes of
the parent while the student is within the custody and control of the school. Schools must carry
out its responsibility not how a particular parent might have done but how a reasonable parent
would have done under the similar circumstances.
Based upon plaintiffs’ own description of the behavior that continued to worsen in 2018-2019
school year, including emotional behavior, dysregulation and hyperactivity (Complaint, para. 41)
this behavior and the potential harm posed to plaintiff and others demonstrated the necessity that
action be taken.
Further, plaintiffs make speculative allegations that Dana Slackman somehow threatened the
infant plaintiff by virtue of her presence in the classroom to observe his behavior to support an
argument that the infant plaintiff's behavior was somehow precipitated by her actions. This
conjecture stands in stark contrast to the deteriorating behavior acknowledged by plaintiffs.
Plaintiffs argue in opposition that it is the activity that occurred prior to the restraint that requires
discovery. That is simply not an appropriate basis to deny summary judgment. Plaintiffs have

failed to substantiate any actions of Dana Slackman, other than some amorphous claim of
“threatening” to support their Fourth Amendment claim. That is not sufficient and warrants
dismissal of this cause of action.

7. Plaintiffs do not even argue that their Procedural and Substantive Due
Process claims are substantiated against Dana Slackman

Plaintiffs’ procedural due process argument bears no relation to Dana Slackman. Plaintiffs’
argument addresses the contention that they were denied a hearing to explain the suspension and
to plan and evaluate a Section 504 accommodation. (Plaintiffs’ Memorandum of Law, VI, page
33) None of this is remotely within the realm of responsibility of Dana Slackman an independent
contractor. Nor do plaintiffs make any argument that Dana Slackman had any responsibility to
discuss the suspension or Section 504 accommodations. Dana Slackman lacked authority to
conduct any hearing and it simply was not her responsibility as an independent contractor.
Likewise, she lacked any authority to conduct an evaluation of plaintiff to determine the need for
a Section 504 accommodation.

Plaintiffs’ substantive due process claim likewise fails. Plaintiffs’ substantive due process rights
only protects a student where the government action is “arbitrary, conscious shocking, or
oppressive in a constitutional sense, but not against governmental action that is ‘incorrect or ill-
advised”” EC v. County of Suffolk, 882 F. Supp 2d 323, 349 — 350 quoting Lowrance v. Achtyl,
20 F. 3d 529, 537 (2d Cir. 1994) The restraint at issue here is not conscious shocking when
considered in the context of plaintiffs deteriorating and emotional behavior as well as his
eloping from the classroom because it exhibited behavior not only potentially injurious to

himself but to others as well.
8. Plaintiffs do not refute that Dana Slackman violated plaintiffs’ rights to
equal protection under the law

Plaintiffs’ equal protection argument, references only “school officials and not independent
contractors such as Dana Slackman. Furthermore, plaintiffs’ premise the argument that the cause
of action was sufficiently pled upon the School District’s responsibility to investigate the
harassment and bullying. Yet nowhere in this argument is an allegation that Dana Slackman had
any obligation to investigate. For that reason alone, plaintiffs’ equal protection cause of action
should be dismissed.

9. Dana Slackman is entitled to qualified immunity
Plaintiffs’ argument against qualified immunity is clearly misplaced. Qualified immunity is just
that, immunity from suit not simply an affirmative defense. Masciotta v. Clarkstown Cent. Sch.
Dist. 136 F. Supp. 3d 527, 536 (S.D.N.Y. 2015) quoting City & Cty of San Francisco, 135 S. Ct.
1765, 1774 (2015) Further, it is appropriate to decide the issue of qualified immunity, when
deciding a pre-answer motion to dismiss.” Jd. at 536
Plaintiffs argue that a 219- paragraph complaint is somehow sufficient based upon sheer volume
to refute a claim of qualified immunity yet fail to cite to any caselaw for this proposition. At its
essence qualified immunity protects government officials when carrying out their duties to make
reasonable decisions that may be deemed mistaken in hindsight. While it is not conceded that
Dana Slackman was a state actor, but if the Court so concludes, and if the Court further
concludes that the actions taken to protect the infant plaintiff were unreasonable in hindsight, it
cannot reasonably be said that under all of the allegations presently before this Court she would

not be entitled to qualified immunity. Jd.
10. State tort law claims should be dismissed

a. False imprisonment
Merely stating the elements of a false imprisonment claim does not establish the cause of action
sufficient to withstand a motion to dismiss. Indeed, that the confinement was privileged as is
clear here defeats this cause of action. Further, plaintiffs cannot circumvent the failure to
substantiate their Fourth Amendment claim with a claim of false imprisonment. This state claim
of false imprisonment should be dismissed.

b. Intentional infliction of emotional distress
Intentional infliction of emotional distress claims are difficult to establish and not demonstrated
here given the context of plaintiff’s spiraling out-of-control behavior and the damage and danger
he posed to himself and others.

Cc. Negligent infliction of emotion distress
Because of the New York Court of Appeals has cautioned against extending the application of
negligent infliction of emotional distress beyond certain limited categories, this cause of action
should be dismissed. Spring v. Allegheny-Limestone Cent. Sch. Dist., 217 U.S. Dist. LEXIS
209250 *30 [negligent infliction of emotional distress recognized in New York where plaintiff
establishes one of the following: sufficient physical trauma or cause to fear for his safety; was in
the zone of danger when an immediate family member was killed or injured; wrongfully notified
of the death of a near relative; or remains of a deceased family member being in properly
handled]

d. Assault
Plaintiffs failed to refute the requisite intent to cause the plaintiff harm necessary for an assault

and battery claim to survive. Merely stating the elements of such a clam is insufficient. Simply,
characterizing the events of April 1, 2019 as “outrageous” does not therefore substantiate
sufficient pleading to withstand a motion to dismiss.

e. Punitive damages
To warrant punitive damages there must be proof of ruthlessness or a conscious disregard of the
rights of others. Plaintiffs have failed to demonstrate that Dana Slackman was motivated by an
evil motive or intent or recklessness or callous indifference to plaintiffs’ federally protected
rights. Hogan y. Lewis Cty., 2018 U.S. Dist. LEXIS 167064 (N.D.N.Y. 2018) The allegations
asserted by plaintiffs lack of foundational basis to support that Dana Slackman was acting with
an evil motive or callous indifference. It is simply not plausible that an independent contractor
hired by the School District to provide behavioral consultation services somehow developed
some evil motive toward plaintiffs. Plaintiffs contention that they would be entitled to punitive
damages against Dana Slackman is without merit and should be dismissed. Furthermore,
plaintiffs’ punitive damages cause of action must be dismissed under New York law because
there is no separate claim for punitive damages.
Conclusion
For the reasons set forth in the Memorandum of Law in support of the motion to dismiss and as
more fully stated above, defendant, Dana Slackman requests this Honorable Court grant this
motion pursuant to Fed. R. Civ. P. 12(b) and dismiss plaintiffs’ complaint with prejudice.

Dated: Albertson, New York
December 11, 2020 Respectfully "C.

a,

Maureen Casey

10
